DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 31 October 2019.
2.  Claims 1-7 are pending in the application.
3.  Claims 1-7 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 31 October 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed to a system that prevents accomplishment of unauthorized communication between a terminal and a communication peer that comprises a measurement unit and a process execution unit.  After a review of the applicant’s specification the examiner has not found support for the measurement unit and the process execution unit being hardware.  Since the system claim does not contain elements of hardware this renders the claim non-statutory.  Dependent claims 2-6 recite similar subject matter and are non-statutory as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation "the communication for the authentication" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.  Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen US 2018/0103019 A1.
As to claim 1, Chen discloses a system that prevents accomplishment of unauthorized communication between a terminal and a communication peer, the system comprising: 
a measurement unit arranged on at least one of the terminal or the communication peer to obtain a measured value corresponding to a distance between the terminal and the communication peer (i.e. determining a distance between a user device and terminal) [0049]; and

the measurement unit executes a process for obtaining the measured value in a time period during which the communication for the authentication is not performed (i.e. no authentication taking place during the period of measuring distance) [0049]. 
As to claim 7, Chen discloses a method for preventing accomplishment of unauthorized communication between a terminal and a communication peer, the method comprising: 
obtaining a measured value corresponding to a distance between the terminal and the communication peer with a measurement unit arranged on at least one of the terminal or the communication peer (i.e. determining a distance between a user device and terminal) [0049]; 
determining whether the measured value is appropriate to produce a determination result (i.e. performing a first comparison of the distance with a first predetermined threshold value) [0050]; and 
controlling actuation for authentication of the terminal through wireless communication performed between the terminal and the communication peer based on the determination result (i.e. authenticating the user based on a first result of the comparison) [0051], 
wherein the measurement unit executes a process for obtaining the measured value in a time period during which the communication for the authentication is not performed (i.e. no authentication taking place during the period of measuring distance) [0049]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2018/0103019 A1 as applied to claim 1 above, and further in view of McKinley U.S. Patent No. 9,524,385 B1.
As to claim 2, Chen does not teach that the communication for the authentication includes multiple communications specifying an authentication communication sequence performed between the terminal and the communication peer.  Chen does not teach that the time period during which the communication for the authentication is not performed is a non-communication period during which none of the multiple communications is performed in a period from when the authentication communication sequence is started to when the authentication communication sequence is ended. 
McKinley teaches that the communication for the authentication includes multiple communications specifying an authentication communication sequence performed between the terminal and the communication peer (i.e. multiple communications as part of an authentication exchange/handshake sequence) [column 5, lines 28-32].  McKinley teaches that the time period during which the communication for the authentication is not performed is a non-communication period during which none of the multiple communications is performed in a period from when the authentication communication sequence is started to when the authentication communication sequence is ended [column 5, lines 28-32]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that the communication for the authentication would have included multiple communications specifying an authentication communication sequence performed between the terminal and the communication peer.  The time period during which the communication for the authentication was not performed is a non-communication period during which none of the multiple communications was performed in a period from when the authentication communication sequence was started to when the authentication communication sequence had ended. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of McKinley because it overcomes the issues of verifying authenticity because of one way communications pathways [column 1, lines 29-36].
10.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2018/0103019 A1 as applied to claim 1 above, and further in view of Ficarra US 2017/0257383 A1.
As to claim 3, Chen does not teach that the communication for the authentication includes challenge-response authentication that calculates a response code in each of the terminal and the communication peer from a challenge code, which is a random number, and determines whether the response code calculated in the terminal matches the response code calculated in the communication peer.  Chen does not teach that the process for obtaining the measured value is executed in a time period from when one of the terminal and the communication peer receives the challenge code from the other of the terminal and the communication peer to when the one of the terminal and the communication peer transmits the response code to the other of the terminal and the communication peer. 
Ficarra teaches that the communication for the authentication includes challenge-response authentication that calculates a response code in each of the terminal and the communication peer from a challenge code (i.e. based on challenge nonce) [abstract], which is a random number (i.e. nonce) [abstract], and determines whether the response code calculated in the terminal matches the response code calculated in the communication peer (i.e. determining if there is a match) [abstract].  Ficarra teaches that the process for obtaining the measured value is executed in a time period from when one of the terminal and the communication peer receives the challenge code from the other of the terminal and the communication peer to when the one of the terminal and the communication peer transmits the response code to the other of the terminal and the communication peer (i.e. based on time) [0120]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that the communication for the authentication would have included challenge-response authentication that would have calculated a response code in each of the terminal and the communication peer from a challenge code, which would have been a random number, and determined whether the response code calculated in the terminal matched the response code calculated in the communication peer.  The process for obtaining the measured value would have been executed in a time period from when one of the terminal and the communication peer received the challenge code from the other of the terminal and the communication peer to when the one of the terminal and the communication peer transmitted the response code to the other of the terminal and the communication peer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Ficarra because it helps prevent attacks from bots to commit many types of unauthorized acts, crimes or computer fraud [0005].
11.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2018/0103019 A1 and Ficarra US 2017/0257383 A1 as applied to claim 3 above, and further in view of Chan U.S. Patent No. 10,887,107 B1.
As to claim 4, the Chen-Ficarra combination does not teach that when the process execution unit detects unauthorized communication based on the measured value, the process execution unit controls the actuation for the authentication so that the one of the terminal and the communication peer that received the challenge code is prohibited from transmitting the response code, thereby disconnecting the communication for the authentication. 
Chan teaches that when the process execution unit detects unauthorized communication based on the measured value, the process execution unit controls the actuation for the authentication so that the one of the terminal and the communication peer that received the challenge code is prohibited from transmitting the response code, thereby disconnecting the communication for the authentication (i.e. device that received challenge can be prevented from responding) [column 12 line 52 to column 13 line 12]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Ficarra combination so that when the process execution unit detected unauthorized communication based on the measured value, the process execution unit would have controlled the actuation for the authentication so that the one of the terminal and the communication peer that received the challenge code would have been prohibited from transmitting the response code, thereby disconnecting the communication for the authentication. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Ficarra combination by the teaching of Chan because it provides complex computing operations needed to ensure security [column 1, lines 46-54].
12.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2018/0103019 A1 as applied to claim 1 above, and further in view of Prentice US 2018/0285309 A1.
As to claim 5, Chen does not teach that when the process execution unit detects unauthorized communication based on the measured value, the process execution unit controls the actuation for the authentication so that reception of a radio wave needed for performing the authentication is prohibited, thereby disconnecting the communication for the authentication. 
Prentice teaches that when the process execution unit detects unauthorized communication based on the measured value, the process execution unit controls the actuation for the authentication so that reception of a radio wave needed for performing the authentication is prohibited, thereby disconnecting the communication for the authentication (i.e. preventing messages from being received in thei8r entirety by unauthorized communications) [0019].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that when the process execution unit detected unauthorized communication based on the measured value, the process execution unit would have controlled the actuation for the authentication so that reception of a radio wave needed for performing the authentication would have been prohibited, thereby disconnecting the communication for the authentication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Prentice because it helps protect the integrity of the data [0005].
13.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2018/0103019 A1 as applied to claim 1 above, and further in view of Yoshihara US 2019/0098472 A1.
As to claim 6, Chen does not teach that when the terminal and the communication peer are a legitimate pair, the measurement unit executes the process for obtaining the measured value. 
Yoshihara teaches that when the terminal and the communication peer are a legitimate pair, the measurement unit executes the process for obtaining the measured value (i.e. determining that the devices are a legitimate pair by an ACK signal as a response to a wake signal) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that when the terminal and the communication peer were a legitimate pair, the measurement unit would have executed the process for obtaining the measured value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Yoshihara because it helps suppress witching of the operation mode of a terminal at a timing of an unintended user [0022].
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Han et al US 2020/0001822 A1 directed to enabling a user to control a vehicle using a terminal as a smart key for the vehicle [0001].
B.  Nakano et al US 2006/0154631 A1 directed to allowing proper communication with a communication partner in accordance with a communication time of the communication partner [abstract].
C.  Azizi et al US 2018/0092117 A1 directed to a new staggered trigger scheme to address and optimize deployments using a mix of narrowband data packets with existing Wi-Fi devices [abstract].
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492